DETAILED ACTION
This action is made to correct the omission of claim 19 as being allowed in the Notice of Allowance mailed on 5/4/2022. 
Claims 1-2, 5-7, 9-12, 15-17, 19, 20 are allowed.
Claims 3,4, 8, 13, 14, 18 were cancelled. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
In reference to applicant’s argument about: Rejections under 103.
Applicant’s Argument:
The host allocates space at a second address in the shared memory for the results data matrix for layer i+ 1, and the host communicates the looked-up address ("first address") of the input data matrix (results data matrix from layer i) and the second address to the neural network accelerator, which performs the neural network operations of layer i+ 1 on the input data matrix. 
In response to the neural network accelerator signaling completion of performing neural network operations of layer i+ 1, the host stores the second address, which is the address in the shared memory of the results data matrix of layer i+ 1, in association with a second key value (based on the output identifier) in the database in host memory. Thus, the key values are based on identifiers input by the host and used to lookup in a database in host memory the address in shared memory of the input data matrix for communicating to the neural network accelerator.
Nothing in the teaching reasonably suggests Jin storing the allegedly corresponding address map in a database in response to the neural network accelerator signaling completion of performing neural network operations of layer i+ 1.
Examiner’s Response:
The applicant’s argument regrading Jin prior art rejection is persuasive, therefore, the rejection is withdrawn in view of claim amendment filed on 08/19/2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-2, 5-7, 9-12, 15-17, 19, 20 are considered allowable since when reading the claims in light of the specification, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
From independent claim 1:
allocating space for an output buffer at a second address in the shared memory for a results data matrix generated by layer +1, and
 communicating the first address and the second address to the neural 2X-5168 USPATENT 15/786,102Conf. No. 5430 network accelerator; and 
storing in the database in the host memory by the host computer system, the second address in association with a second key value that is based on the output identifier, in response to the neural network accelerator signaling completion of performing neural network operations of layer +1.

The closest prior art of record, Arash et al. ( Flexible On-chip Memory Architecture for DCNN Accelerators - Oregon State University, OR, 97332, USA- hereinafter- Arash) teaches the host computer system generating the neural network operation from first layer to next layer, having a first key value associated with an input identifier,  but it does not teach a specific limitation as the claim recites.
Additionally, Jin et al. (Pub. No: 20180089562- hereinafter-Jin) teaches a computer system generating the neural network operation from layer I to layer i+1, having the signaling when the operation is completed, but it does not teach a specific limitation as the claim recites. 
 Furthermore, AHN  et al. (Pub. No.: US 20160196488 -hereinafter, AHN) teaches generating the neural network operation and having specific memory location to locate the output of specific layer during a training, but it does not teach a specific limitation as the claim recites. 
Claim 11 included the same limitation identified in regards to claim 1 and is allowable for the same reason.
When taken in context, the claims as a whole were not uncovered by the prior art. Dependent claims 2, 5, 6, 7, 9, 10 , 12, 15, 16, 17, 19 and 20 are allowed as they depend upon allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement or Reasons for allowance.”

Conclusion
Claims 1-2, 5-7, 9-12, 15-17, 19, 20 are allowed.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to EM N TRIEU whose telephone number is (571) 2725747. The examiner can normally be reached on 7:30 - 5:00 M TH. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300. Information regarding the status of an application may be obtained from the Patent.
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 272-1000.
/E.T./
Examiner, Art Unit 2128      

 /OMAR F FERNANDEZ RIVAS/ Supervisory Patent Examiner, Art Unit 2128